DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 2/1/19, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRAKKEN ET AL (US 5,778,640).  Herein after PRAKKEN
	As for independent claim 1, PRAKKEN discloses an end-of-arm tool for a robotic arm, the end-of-arm tool comprising: a frame of the end-of-arm tool connected to the robotic arm {see at least figures 10A-10B; col. 5, lines 10-26 discloses the tilting head mechanism 72 (including elements 86, 88, 90, 92, 94) is attached to the vertical arm 74}; a base having a fastener to connect to a surface of an item {see at least figures 10A-10B, 11, col. 5, lines 14-16; col. 5, lines 29-49 discloses the vacuum pick-up head 16}; a pivoting fastener to connect the frame to the base {see at least figures 10A-
As for dep. claim 2, which discloses wherein the substantially horizontal orientation positions the item for placement into a predetermined location within a case {see PRAKKEN at least figures 13B-13C}.  Further, this limitation is considered as an intended use of the structure as recited in claim 1 and thus is given little patentable weight. 
As for dep. claim 3, which discloses, wherein the inclined orientation positions a side surface of the item in a location that allows the side surface of the item to contact and to move an adjacent item within a case {see PRAKKEN at least figures 13B-16D}.  Further, this limitation is considered as an intended use of the structure as recited in claim 1 and thus is given little patentable weight. 
As for dep. claim 4, which discloses wherein the fastener is configured to receive a partial vacuum, to connect the end-of-arm tool to the item in a releasable manner {see PRAKKEN at least figures 10A-10B, 13B-16D, at least col. 6, lines 10-38}. 
As for dep. claim 8, which discloses wherein the frame comprises: a pointed end portion configured to allow rotation of the base with respect to the frame into the inclined orientation {see PRAKKEN at least figures 10A-101B, col. 5, lines 10-26 discloses the tilting head mechanism 72 (including elements 86, 88, 90, 92, 94) is attached to the vertical arm 74}. 
As for independent claim 11, PRAKKEN discloses a method, comprising: under control of one or more processors configured with executable instructions: grasping an item to be placed in a case; moving the item into the case; pivoting the item from a first position, wherein a top surface of the item is substantially horizontal, to a second position, wherein the top surface of the item is tilted {see at least figures 12, 5B-16C, col. 6, lines 10-55 discloses the movement suction head pick up the last row of pouches (item) and put into pouches into the carton 48; at least figure 16B discloses the pivoting the last pouches 108, wherein a top surface of the pouches is substantially horizontal; figure 16C discloses the top surface of the item (last pouches) is tilted};
moving a side surface of the item into contact with a penultimate item in a row of items in the case {see at least figure 16C, wherein the item (last pouches108) is in contact with the pouches 106 (penultimate item); pushing the penultimate item with the item, to thereby locate the penultimate item in a preferred location; moving the item to a position between the penultimate item and a wall of the case {see at least figures 16C-16B, col. 6, lines 56-67-col. 7, lines 1-18}; releasing the item, wherein the item is placed between the penultimate item and the wall of the case {see at figure 16D, col. 7, lines 18-25}. 
As for dep. claim 12, which discloses wherein grasping the item to be placed in the case comprises: grasping the item with an end-of-arm tool {see PRAKKEN at least figures 10A-10B; 16B-16D}. 
As for dep. claim 13, which discloses wherein moving the item into the case comprises: moving the item, attached to an end-of-arm tool, by operation of a robotic arm {see PRAKKEN at least figures 13B-16D}.
As for dep. claim 14, which discloses wherein pivoting the item from the first position to the second position comprises: pivoting the item by operation of a pivoting fastener on an end-of-arm tool {see PRAKKEN at least figures 10A-10B; col. 3, lines 34-35; col. 5, lines 10-25}. 
As for dep. claim 15, which discloses wherein moving the side surface of the item into contact with the penultimate item comprises one or more of: pivoting the item by operation of a pivoting fastener on an end-of-arm tool; and moving the item by operation of a robotic arm {see PRAKKEN at least figures 16B-16D}. 
As for dep. claim 16, which discloses wherein pushing the penultimate item with the item, to thereby locate the penultimate item in the preferred location comprises one or more of: pivoting the item by operation of a pivoting fastener on an end-of-arm tool; and moving the item by operation of a robotic arm {see PRAKKEN at least figures 16B-16D}. 
As for dep. claim 17, which discloses wherein moving the item to the position between the penultimate item and the wall of the case comprises one or more of: pivoting the item by operation of a pivoting fastener on an end-of-arm tool; and moving the item by operation of a robotic arm {see PRAKKEN at least figures 16B-16D}. 
As for dep. claim 18, which discloses wherein releasing the item comprises one or more of: releasing suction applied to a connector, of an end-of-arm tool, holding the item {see PRAKKEN at least figures 10A-12}. 
As for dep. claim 19, which discloses wherein moving the side surface of the item into contact with the penultimate item, pushing the penultimate item with the item, and moving the item to the position between the penultimate item and the wall of the case, are performed by actions comprising: pivoting the item from the second position to the first position; and moving the item about a pivoting fastener to position the item next to the wall of the case {see PRAKKEN at least figures 16B-16D}. 
As for dep. claim 20, which discloses pushing an item placed before the penultimate item with the penultimate item, to thereby locate the item placed before the penultimate item in a preferred location {see PRAKKEN at least figures 16B-16D; col. 6, lines 56-67-col. 7, lines 1-18}. 
Allowable Subject Matter
Claims 8-10 allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The following references are cited as being of general interest:  Pamell (US 7,017,961); Stenbom (US 2007/0119125); Baylor (US 11,059,185); Ubidia (US 2008/0093371); Lomerson (US 2011/0293397)

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664